Title: To Thomas Jefferson from Justus Erich Bollmann, 3 April 1803
From: Bollmann, Justus Erich
To: Jefferson, Thomas


          
            Sir,
            Philada. April 3d. 1803
          
          I have duely received Your Excellency’s Letter of the 4th of March and have forwarded by the Sloop Highland, Cap. Hand, to the address of Mr. Jams. Eakin, a Box of the Wine of Your Choice. Your Order for One gross of Bottles of Wine of the same Quality will be duely attended to.—
          It is not in my Power to inform Your Excellency by which particular Name this Wine is designated or which is the Place of its Growth. But I have made Inquiries to that Effect and shall learn it in autumn. It is much to be regretted that the Navigation of the Danube is not open, for otherwise these Wines, as well as many other valuable Productions and Manufactures of Hungary and Austria might be imported into this Country by Way of the black Sea and the Mediteranean at very moderate Prices, but I think it is not improbable that the Turks will be soon obliged either to change their Policy or to quit Europe.
          I have forwarded to Gen. Lafayette a Copy of the Law to which You allude in your letter and requested him to entrust me with his Powers to make the locations.
          The February Packet has brought me a Letter from London which contains a Quotation of the Prices of the various kinds of meat &c. on the 11th of January last, which I take the liberty of mentioning to Your Excellency since it appears to me that such Prices must either effect an Increase of the Wages of Labour or a stock of Misery among the labouring Part of the Comunity which can hardly fail to produce in the Progress of Time political Effects of the utmost magnitude.
          Beefstakes 1 sh. sterling pr. 1b.
          Fish. 2 sh. 3 sh. 4 sh. pr. 1b. according to Quality
          Fowles 4 sh 6d to 9 sh. each
          Turkies 10 sh. to 25 sh. each.
          Woodcocks 5 sh. each
          Veal 1 sh to 1 sh. 6d.
          Pork 11½ d—
          I remain with great Respect Your Excellency’s most obt. hble St.
          
            J. Erich Bollmann
          
        